Citation Nr: 0430465	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for service-connected 
duodenal bulb deformity with scarring from previous duodenal 
ulcer disease and malnutrition, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1941 to October 
1942, and from February 1945 to April 1946 with the Regular 
Philippine Army; he was a prisoner of war (POW) from April 12 
to August 19, 1942.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.

During the course of the current appeal, the veteran has 
raised several other issues which are not part of the current 
appeal.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in June 1999; he did not appear 
for the hearing.  He has since indicated that it is his 
desire to have the appeal proceed without further evidence 
and/or testimony.

During the course of the appeal, the RO also resolved one of 
the then pending appellate issues, entitlement to service 
connection for ischemic heart disease, and assigned a 30 
percent evaluation from July 2003; that issue is no longer 
part of the current appeal. 

In October 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance the case on the docket 
pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Adequate evidence is of record to resolve the issue now 
pending on appeal.

2.  The competent and probative evidence of record shows that 
the veteran's duodenal ulcer disease with malnutrition is 
productive of not more than moderate disablement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7305 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Numerous Statements of the Case (SOC) and Supplemental SOCs 
have been issued and the veteran has been examined by private 
and VA physicians, reports from which are of record.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence and to a great extent has provided 
collateral documentation to support his allegations.  The 
Board is satisfied that adequate development has taken place 
and there is a sound evidentiary basis for resolution of the 
issue as it relates to rating his duodenal ulcer and 
malnutrition without detriment to the due process rights of 
the veteran.   

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2003). 

The Board notes that ratings under Diagnostic Codes 7301 
through 7329, inclusive, 7331, 7342, and 7345 to 7348 will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(2003).

Under Code 7305, a 60 percent evaluation may be assigned for 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

A 40 percent evaluation may be assigned for moderately severe 
duodenal ulcer, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

A 20 percent evaluation may be assigned for moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.

A 10 percent evaluation may be assigned for mild duodenal 
ulcer, with recurring symptoms once or twice yearly.  38 
C.F.R. § 4.114: Diagnostic Code 7305 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Factual Background

Service connection is in effect for the disorder herein 
concerned as well as ischemic heart disease.  However, 
service connection has been specifically denied for: Gunshot 
wound and shell fragment wound of the right leg; pulmonary 
tuberculosis; malaria; bronchiectasis; myopia; beriberi; 
dysentery; typhoid fever; avitaminosis; inguinal hernia; 
irritable bowel syndrome; peripheral neuropathy; pellagra; 
anemia; post-traumatic stress disorder (PTSD); rheumatoid 
arthritis; senility; and psychosis.  The veteran has been 
incompetent for VA purposes since June 30, 2000.

Prior clinical evaluations are of record for comparative 
purposes.  The veteran's rating was increased from 10 to 20 
percent disabling in  June 1990, based primarily on finding 
by a private physician that he had malnutrition attributable 
to his prior history of ulcer and associated epigastric 
distress.  

Clinical findings since then have been relatively consistent 
with one another.  

On a medical certification dated in 1992 from Dr. TBL, the 
veteran was said to have duodenal and gastric ulcers as well 
as a number of other diagnoses, some of which related to the 
gastrointestinal system.

On VA examination in July 1992, his current weight was 46.5 
kgs.  His conjunctiva were slightly pale and he said he had 
had recurrent epigastric pain for 10 years, lasting for about 
5 hours and relieved by eating.  He was not taking 
medication.  His last reported weight loss had been in 1989 
with vomiting and gastrointestinal bleeding.  On examination, 
there were normal bowel sounds and positive epigastric 
tenderness.  It was opined that there was no sign of active 
ulcer, no sign of a gastric ulcer, and no sign of 
avitaminosis or pellagra although he had moderate 
malnutrition said to be related to poor absorption.  X-rays 
and other digestive studies were undertaken and although 
there was mucosal distortion, there was no sign of active 
ulceration.  It was felt that the history of prior duodenal 
ulcer with scarring was unchanged since January 1991.  

A statement was received from Dr. L in 1996 to the effect 
that he had been consulted for duodenal ulcer and 
malnutrition.

On VA examination in 1996, the veteran said he had epigastric 
pain which lasted 3-5 days, 3 times per year.  The report 
reflected a weight loss of 3 kg. compared to the prior VA 
examination in 1995.  

Upper gastrointestinal series showed an impression of slight 
duodenal cap deformity without change from prior findings.  
There were no residuals of malnutrition found on examination.  
Diagnosis was peptic ulcer disease with slight duodenal cap 
deformity.

Dr. L reported that on examination in August 1997, the 
veteran seemed weak and pale.  He complained of frequent 
epigastric pain with tenderness, burning sensation, vomiting, 
indigestion.  

On VA examination in August 1999, the veteran reported that 
he had been having epigastric pain for years, almost daily, 
on and off, with occasional vomiting and decreased appetite.  
No signs of anemia were found on examination.  Diagnoses were 
malnutrition, mild, secondary to poor intake, and no evidence 
of peptic ulcer disease.

On VA examination in July 2000, upper gastrointestinal series 
showed transient antral hypercontractility but no definite 
abnormalities.  A comprehensive gastrointestinal evaluation 
was undertaken.  It was noted that VA examinations in 1995 
had shown residuals of old peptic ulcer disease; that in 
1996, he had had peptic ulcer disease (PUD) with slight 
duodenal "cup" deformity; and that in 1999, there was no 
evidence of PUD.  There was no evidence of vomiting and the 
last episode of hematemesis was January 2000.  

He had irregular bowel movements and episodes of gnawing, 
epigastric pain not related to hunger and occasionally 
occurring after a heavy meal.  Examination showed his 
abdominal area to be flat and was positive for epigastric 
tenderness and a hernia on the right.  

His current weight was 45 kgs, having weighed 41 kg. in 1999.  
Hemoglobin was 12.8 which was said to be low; there was no 
occult blood found.  Other than the hypermobility, no other 
positive findings were made on specialized studies.  However, 
he was found to a parasite, trichuris trichuria, on stool 
examination.  

The examiner concluded that he did not have active PUD at 
present but he did exhibit malnutrition of undetermined 
etiology, an inguinal hernia, and intestinal parasitism.

Extensive private and VA reports are of record with regard to 
the veteran's other disabilities which are unrelated to this 
appeal.


Analysis

In evaluating the veteran's peptic ulcer disease, there is of 
record an extensive history and pattern of ongoing complaints 
primarily of epigastric pain of varying degrees of severity, 
and usually unrelated to food intake or other symptoms.  

The veteran did in fact lose some slight amount of weight in 
the late 1990's but has regained that weight according to 
recent VA examinations by actual measurement. 

Repeated recent evaluative testing procedures including upper 
gastrointestinal series have evidenced no sign whatsoever of 
an active ulcer.  He now only has some evidence of 
hypermotility.  He has also recently been noted to have 
intestinal parasites, which are entirely unrelated to his 
service-connected ulcer history.

In the past, he has been described as having malnutrition, 
but recent evaluations have not shown that to continue at 
present.

The evidence in aggregate does not show that the veteran's 
ulcer symptoms are more than mild, and certainly no more than 
moderate which is what is adequately reflected in his current 
20 percent rating.  

A rating in excess thereof is not warranted regardless of the 
specific code utilized, and in that regard, since the 
evidence is predominantly against an increased rating, a 
doubt is not raised.  There is neither contention nor 
objective evidence of record to support that any of the 
criteria for an extraschedular rating might be warranted for 
the veteran's ulcer disorder.
 


ORDER

An increased evaluation for service-connected duodenal bulb 
deformity with scarring from previous duodenal ulcer disease 
and malnutrition, currently evaluated as 20 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



